Case 1:17-cv-04869-FB-LB Document 132
                                  134 Filed 09/24/19 Page 4
                                                          1 of 5
                                                               2 PageID #: 7572
                                                                           7596
                                  132 Filed 09/24/19 Page 5
Case 1:17-cv-04869-FB-LB Document 134                     2 of 5
                                                               2 PageID #: 7573
                                                                           7597
